898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Earl JONES, Plaintiff-Appellant,v.James BULLOCK;  Steven Lawrence;  Joe Porter;  Ron Garner;Donnie Lynn;  Tom Moore;  Ronald Strickland;  JohnDoe;  John Doe, Defendants-Appellees.
No. 89-7075.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Feb. 23, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (86-1299-CRT)
Michael Earl Jones, appellant pro se.
James Redfern Morgan, Jr., Womble, Caryle, Sandridge & Rice, for appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Michael Earl Jones appeals from the district court's order entered pursuant to a jury verdict awarding him one hundred dollars in punitive damages from defendant Bullock and finding that the other defendants did not violate Jones's rights under 42 U.S.C. Sec. 1983.  On appeal Jones raises the same claims presented to the district court in his motion for a new trial.  Our review of the record and the district court's order denying the motion discloses that these claims are without merit.  We find that the district court did not abuse its discretion in declining to set aside the jury verdict as contrary to the clear weight of the evidence.  We also find that the jury instructions objected to by Jones, when construed as a whole, adequately informed the jury of the controlling legal principles and were not misleading or confusing in any manner which could have resulted in prejudice to Jones's case.   See Spell v. McDaniel, 824 F.2d 1380, 1395 (4th Cir.1987), cert. denied, 56 U.S.L.W. 3482 (U.S. Jan. 19, 1988) (No. 87-855).  Finally, upon de novo review of the record, we find that the district court properly granted a directed verdict for defendant Moore.


2
Accordingly, we affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.